Case 1:20-cv-00052-SPW Document 13 Filed 06/22/20 Page 1 of 3

Guy W. Rogers

Jon A. Wilson

BROWN LAW FIRM, P.C.

315 North 24" Street

P.O. Drawer 849

Billings, MT 59103-0849

Tel. (406) 248-2611

Fax (406) 248-3128

Attorneys for Defendants Watchtower Bible and Tract Society of New York, Inc.,
and Watch Tower Bible and Tract Society of Pennsylvania

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

TRACY CAEKAERT, and CAMILLIA ) Cause No. CV 20-52-BLG-SPW

MAPLEY,
DEFENDANT WATCH TOWER
Plaintiffs, BIBLE AND TRACT SOCIETY OF
PENNSYLVANIA’S MOTION TO
Vs. DISMISS PURSUANT TO RULE
12(b)(2), FED.R.CIV.P.

)

)

)

)
WATCHTOWER BIBLE AND
TRACT SOCIETY OF NEW YORK, )
INC., WATCH TOWER BIBLE AND )
TRACT SOCIETY OF
PENNSYLVANIA, and BRUCE
MAPLEY SR., )
)

Defendants.

 

COMES NOW Defendant Watch Tower Bible and Tract Society of
Pennsylvania (hereinafter “WTPA”), by and through its attorneys, and
respectfully moves this Court to dismiss Plaintiffs’ claims against it for lack of
personal jurisdiction pursuant to Rule 12(b)(2), Fed.R.Civ.P. This Motion is

supported by WTPA’s Brief in Support, which has been filed contemporaneously

Defendant Watch Tower Bible and Tract Society of Pennsylvania’s Motion to Dismiss Pursuant to Rule 12(b)(2),
Fed.R.Civ.P. - 1
Case 1:20-cv-00052-SPW Document 13 Filed 06/22/20 Page 2 of 3

herewith. Counsel for WTPA has contacted counsel for Plaintiffs, and this

Motion is opposed.
DATED this 22" day of June, 2020.

By: __/s/ Guy W. Rogers
Guy W. Rogers
BROWN LAW FIRM, P.C.
Attorneys for Defendants Watchtower
Bible and Tract Society of New York,
Inc., and Watch Tower Bible and
Tract Society of Pennsylvania

Defendant Watch Tower Bible and Tract Society of Pennsylvania’s Motion to Dismiss Pursuant to Rule 12(b)(2),
Fed.R.Civ.P. - 2
Case 1:20-cv-00052-SPW Document13 Filed 06/22/20 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that, on June 22, 2020, a copy of the foregoing was served
on the following person(s):
1. U.S. District Court, Billings Division

2. Robert L. Stepans
Ryan R. Shaffer
James C. Murnion
MEYER, SHAFFER & STEPANS, PLLP
430 Ryman Street
Missoula, MT 59802

3. Bruce G. Mapley Sr.
3905 Caylan Cove
Birmingham, AL 35215

by the following means:

 

1,2 CM/ECF Fax
Hand Delivery E-Mail
3 U.S. Mail Overnight Delivery Services

By: _ /s/ Guy W. Rogers
Guy W. Rogers
BROWN LAW FIRM, P.C.
Attorneys for Defendants Watchtower
Bible and Tract Society of New York,
Inc., and Watch Tower Bible and
Tract Society of Pennsylvania

Defendant Watch Tower Bible and Tract Society of Pennsylvania’s Motion to Dismiss Pursuant to Rule 12(b)(2),
Fed.R.Civ.P. - 3
